Exhibit 11. Pennsylvania Commerce Bancorp, Inc. Computation of Net Income Per Share For the Quarter Ending March 31, 2008 Income Shares Per Share Amount Basic Earnings Per Share: Net income $ 3,206,000 Preferred stock dividends (20,000) Income available to common stockholders 3,186,000 6,326,666 $ 0.50 Effect of Dilutive Securities: Stock options 168,440 Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ 3,186,000 6,495,106 $ 0.49 For the Quarter Ending March 31, 2007 Income Shares Per Share Amount Basic Earnings Per Share: Net income $ 1,112,000 Preferred stock dividends (20,000) Income available to common stockholders 1,092,000 6,167,095 $ 0.18 Effect of Dilutive Securities: Stock options 240,717 Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ 1,092,000 6,407,812 $ 0.17
